--------------------------------------------------------------------------------

Exhibit 10.10
 
WARRANT PURCHASE AGREEMENT
 
This WARRANT PURCHASE AGREEMENT (this “Agreement”) dated as of August 28, 2012
is made by and between Visualant, Incorporated, a Nevada corporation (“Buyer”),
and Gemini Master Fund, Ltd., a Cayman Islands corporation (“Seller”).
 
W I T N E S S E T H:
 
WHEREAS, on or about May 19, 2011 the Buyer issued to the Seller that certain
Common Stock Purchase Warrant to purchase up to 1,800,000 shares of Common Stock
of the Buyer (“Warrant”); and
 
WHEREAS, the Buyer desires to purchase, and the Seller desires to sell, all of
the Seller's right, title and interest in and to the Warrant, all on the terms
set forth below;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
SECTION 1.                            Sale and Purchase of Warrant; Closing.
 
1.1           Subject to the terms and conditions hereof and effective as of the
Closing Date (as defined below), the Seller hereby irrevocably sells, assigns,
transfers and conveys to the Buyer, and the Buyer hereby accepts, all of
Seller's rights, title and interest in and to the Warrant, for a purchase price
equal to $500,000 (the “Purchase Price”).
 
1.2           Promptly following execution hereof or as soon thereafter as is
reasonably possible, but not later than August 28, 2012, the parties shall
conduct a closing (the "Closing") at which the Buyer shall deliver by wire
transfer, to the bank account designated by the Seller, 50% of the Purchase
Price.  The “Closing Date” hereunder shall be the date on which the Seller
receives such portion of the Purchase Price.
 
1.3           On or prior to November 30, 2012 (the “Balance Date”), the Buyer
shall deliver by wire transfer, to the bank account designated by the Seller,
the remaining 50% of the Purchase Price which has not yet been paid (the
“Balance”). If the Balance is not paid on or before the Balance Date, then such
Balance amount shall accrue default interest, commencing as of the Closing Date,
at a rate per annum equal to 18% per annum, increasing to 24% per annum for any
Balance amount remaining unpaid after December 31, 2012.  The Buyer shall be
liable for any and all costs and expenses, including reasonable attorney’s fees,
in connection with the Seller’s enforcement of the Buyer’s payment obligations
hereunder.  The Buyer hereby grants a security interest in the Warrant to the
Seller to secure the Buyer’s obligation to pay all amounts due hereunder in
full, and the Seller may retain the Warrant in its possession in order to
perfect such security interest.  Within ten (10) business days following the
date on which all amounts due from the Buyer hereunder are paid in full, the
Seller shall deliver the original Warrant to the Buyer.
 
 
 
1

--------------------------------------------------------------------------------

 

 
SECTION 2.                                Representations and Warranties of
Buyer.  The Buyer represents and warrants to the Seller, as of the date hereof
and as of the Closing, as follows:
 
2.1           Organization; Authority.  The Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate power and authority to enter into and to
consummate the transactions contemplated hereby and otherwise to carry out its
obligations hereunder, and the execution, delivery and performance by the Buyer
of the transactions contemplated hereby have been duly authorized by all
necessary corporate or similar action on the part of the Buyer.  This Agreement,
when executed and delivered by the Buyer, will constitute a valid and legally
binding obligation of the Buyer, enforceable against the Buyer in accordance
with its terms.
 
2.2           Consents.  No authorization, consent, approval or other order of,
or declaration to or filing with, any governmental agency or body or other
person or entity is required for the valid authorization, execution, delivery
and performance by the Buyer of this Agreement and the consummation of the
transactions contemplated hereby.
 
2.3           Sophisticated Buyer.  The Buyer is a sophisticated buyer with
respect to the Warrant, has adequate information concerning the Warrant to make
an informed decision regarding the purchase of the Warrant, and has
independently and without reliance upon the Seller made its own analysis and
decision to enter into this Agreement and purchase the Warrant.  The Buyer has
been given the opportunity to obtain such information necessary to make an
informed decision regarding the purchase of the Warrant and to evaluate the
merits and risks of the purchase of the Warrant.  The Buyer is not relying on
any representation, warranty, covenant or statement made by the Seller in
connection with the purchase of the Warrant except as contained herein.
 
SECTION 3.                            Representations and Warranties of the
Seller.  The Seller represents and warrants to the Buyer, as of the date hereof
and as of the Closing, as follows:
 
3.1           Authorization of Agreement.  The Seller is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate power and authority
to enter into and to consummate the transactions contemplated hereby and
otherwise to carry out its obligations hereunder, and the execution, delivery
and performance by the Seller of the transactions contemplated hereby have been
duly authorized by all necessary corporate or similar action on the part of such
Seller.  This Agreement, when executed and delivered by the Seller, will
constitute a valid and legally binding obligation of the Seller, enforceable
against the Seller in accordance with its terms.
 
3.2           Title to the Securities.  The Seller has not previously assigned
or transferred the Warrant to any third party, is the legal, record and
beneficial owner of the Warrant with good title thereto, and has the absolute
right to sell, assign, convey and transfer the Warrant to the Buyer pursuant to
this Agreement, free and clear of any and all liens, claims and encumbrances
(except for the security interest contained herein).
 
3.3           Consents.  No authorization, consent, approval or other order of,
or declaration to or filing with, any governmental agency or body or other
person or entity is required for the valid authorization, execution, delivery
and performance by the Seller of this Agreement and the consummation of the
transactions contemplated hereby.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
3.4           Sophisticated Seller.  The Seller is a sophisticated seller with
respect to the Warrant, has adequate information concerning the Warrant to make
an informed decision regarding the sale of the Warrant, and has independently
and without reliance upon the Buyer made its own analysis and decision to enter
into this Agreement and sell the Warrant.  The Seller has been given the
opportunity to obtain such information necessary to make an informed decision
regarding the sale of the Warrant and to evaluate the merits and risks of the
sale of the Warrant.  The Seller is not relying on any representation, warranty,
covenant or statement made by the Buyer in connection with the sale of the
Warrant except as contained herein.
 
SECTION 4.                            Successors and Assigns.  This Agreement
shall be binding on and inure to the benefit of the parties hereto and their
respective successors, heirs, personal representatives, and permitted assigns.
 
SECTION 5.                            Counterparts.  This Agreement may be
executed via facsimile or email of a PDF of the signature page hereto in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
SECTION 6.                            Severability.  If any provision of this
Agreement is held to be invalid or unenforceable in any respect, the validity
and enforceability of the remaining terms and provisions of this Agreement shall
not in any way be affected or impaired thereby and the parties will attempt to
agree upon a valid and enforceable provision that is a reasonable substitute
therefore, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.
 
SECTION 7.                            Further Assurances.  Each of the Buyer and
the Seller hereby agrees and provides further assurances that it will, in the
future, execute and deliver any and all further agreements, certificates,
instruments and documents and do and perform or cause to be done and performed,
all acts and things as may be necessary or appropriate to carry out the intent
and accomplish the purposes of this Agreement.
 
SECTION 8.                            Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York without regard to the conflicts of laws principles thereof.  The
parties hereto hereby irrevocably agree that any suit or proceeding arising
directly and/or indirectly pursuant to or under this Agreement shall be brought
solely in a federal or state court located in the City and County of New York,
State of New York.  By its execution hereof, the parties hereby covenant and
irrevocably submit to the in personam jurisdiction of the federal and state
courts located in the City and County of New York, State of New York and agree
that any process in any such action may be served upon any of them personally,
or by certified mail or registered mail upon them or their agent, return receipt
requested, with the same full force and effect as if personally served upon
them.  The parties hereto waive any claim that any such jurisdiction is not a
convenient forum for any such suit or proceeding and any defense or lack of in
personam jurisdiction with respect thereto. To the fullest extent permitted by
law, each of the parties hereto hereby knowingly, voluntarily and intentionally
waives its respective rights to a jury trial of any claim or cause of action
based upon or arising out of this Agreement or any other document or any
dealings between them relating to the subject matter of this Agreement and other
documents.  In addition to any and all other remedies that may be available at
law, in the event of any breach of this Agreement, each of parties hereto shall
be entitled to specific performance of the agreements and obligations hereunder
and to such other injunctive or other equitable relief as may be granted by a
court of competent jurisdiction.
 
 
[Signature Page Follows]
 
 
 
3

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.


VISUALANT, INCORPORATED




By: /s/ Ronald Erickson
Name: Ronald Erickson
Title:   CEO




GEMINI MASTER FUND, LTD.
 By: GEMINI STRATEGIES LLC, INC., as investment manager




By: /s/ Steven Winters
Name: Steven Winters
Title:   President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------